DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mori et al. (US 2016/0200355).

Regarding claim 1,
Mori discloses (Fig. 5):
A motor driving device (Fig. 5) comprising: an inverter (2A) connected to a motor of multiple phases (12) via power supply lines (lines through QA1, QA2, and QA3) to supply a voltage selectively to the multiple phases of the motor (A, B, or C phase, ¶0068); phase-opening switches (33A) provided in 
a pull-up resistor circuit  (39A1) connected closer to the inverter (42A) than the phase-opening switches  (33A) in the power supply lines (A, B, C, measures voltage and current that goes through inverter to lines on DC bus) to supply a predetermined voltage from a power supply (22) to the power supply lines (A, B, C, phase lines connected to 33A);
a short-circuit determination circuit (31) configured to determine a presence or absence of a short-circuit failure of a phase-opening switch (33A), which is to be subjected to a short-circuit failure determination as a target switch (33A, QA1, QA2, or QA3, Fig. 26, S31-S36, ¶0214-¶0221);
and a voltage detection circuit (40A) configured to detect a voltage of the each power supply line (A, B, or C phase lines), wherein the phase-opening switches (33A) are configured to supply a current from the inverter (42A) to each phase of the motor in an open state thereof (12); the short-circuit determination circuit (31) is configured to (i) drive all of the phase opening switches (33A) to open (QA1-QA3, is in off state or open, ¶0216), (ii) then drive the inverter to connect the power supply line (via 44a) including the target switch (QA1, QA2, QA3) among the phase opening switches to a ground (33A, ¶0216, by disconnecting it from power line and switches are connected to ground through inverter), and (iii) determine that the target switch (QA1, QA2, or QA3) has the short-circuit failure in case that a target voltage detected by the voltage detection circuit (100A) is lower than the predetermined voltage (when is lower than an input voltage, ¶0223), the target voltage indicating a voltage of the power supply line which is other than the power supply line provided with the target switch (detects that the input power does not drop and a short circuit is detected, ¶0221-¶0226).

Regarding claim 2,
Mori discloses (Fig. 5):


Regarding claim 3,
Mori discloses (Fig. 5):
wherein: the power supply is a battery (Fig. 5, 22, ¶0223); and the short-circuit determination circuit (31) is configured to determine whether the target voltage is smaller than the predetermined voltage based on a ratio of the target voltage relative to an inter-terminal voltage of the battery (based on battery voltage and voltage measured,¶0218-¶0223).

Regarding claim 4,
Mori discloses (Fig. 5):
further comprising: an open-circuit failure determination circuit  (Fig. 5, also 31) configured to determine whether an open-circuit failure is present in a lower arm (Q2, Q4, Q6) of the inverter (42A), the lower arm being connected to the power supply line (lines A, B, C) which includes the target switch (QA1-QA3), wherein the short-circuit determination circuit (31) is configured to connect the power supply line (via 44A), in which the target switch is provided, by driving the lower arm to close for determining whether the open-circuit failure is present in the lower arm (¶0178); and the short-circuit determination circuit (31) is configured to determine the short-circuit failure of the target switch on condition that the open-circuit failure determination circuit determines that the lower arm has no open-

Regarding claim 6,
Mori discloses (Fig. 1):
A steering system (fig. 1) comprising: the motor driving device (Fig. 5) according to claim 1; the motor driven by the motor driving device to assist a steering operation in a vehicle by a driving force of the motor (12, ¶0044), wherein: the motor is a multiple winding type motor including a first phase coil group (L1 on La, Lb, Lc phases) and a second phase coil group (L2); the inverter (Fig. 5) includes a first inverter (42A) and a second inverter (42B), which are configured to supply voltages to the first phase coil group (L1) and the second phase coil group (L2); a first switch group (33A) provided as the phase-opening switches for connecting the first inverter (42A) and the first phase coil group (12); a second switch group (33B) provided as the phase-opening switches for connecting the second inverter (42B) and the second phase coil group (12); and a prohibition circuit (also 31) configured to prohibit an operation of one inverter between the first inverter and the second inverter connected to the switch group which is determined to have the short-circuit failure (¶0074-¶0075), when the short-circuit determination circuit (31) determines that either one of the first switch group (33A) and the second switch group (33B) has the short-circuit failure (0214-¶0221).

Regarding claim 7,
Mori discloses (Fig. 5):
A motor driving device (Fig. 5) for a motor of multiple phases (3-phases) which are supplied with a voltage from a power supply (22) through an inverter (42A) and power supply lines (lines through QA1, QA2, and QA3) connecting the inverter (42A) and provided in correspondence to the multiple phases 
a voltage detection circuit (40A) connected to the power supply lines (A, B, or C phase lines) to detect a voltage of each of the power supply lines (¶0067); and a control circuit (31) configured to determine a short-circuit failure of the phase-opening switches (33A, ¶0226), wherein the control circuit is configured to: open all of the phase-opening switches to interrupt electric connection of the motor to the inverter and the resistor circuit (¶0216); connect only one power supply line among the power supply lines to a ground (33A, ¶0216, by disconnecting it from power line and switches are connected to ground through inverter); compare a voltage of another power supply line among the power supply lines with a predetermined value (when is lower than an input voltage, ¶0223); and determine a short-circuit failure of one phase-opening switch provided in the one phase-opening switch when the voltage of the another power supply line is smaller than the predetermined value (detects that the input power does not drop and a short circuit is detected, ¶0221-¶0226).

Regarding claim 8,
Mori discloses (Fig. 5):
wherein the control circuit (Fig. 5, 31) is configured further to: compare the voltage of the one power supply line with a threshold value; and determine an open-circuit failure indicating that the one power supply line is not connected to the ground when the voltage of the one power supply line is larger than the threshold value (based off measured currents, can detect open circuit failures and short circuit failure, ¶0109, ¶0178).

Regarding claim 9,

wherein: the control circuit (Fig. 5, 31) is configured to determine the short-circuit failure of the one phase-opening switch on condition of no determination of the open-circuit failure (based off measured currents, can detect open circuit failures and short circuit failure, ¶0109, ¶0178).

Regarding claim 10,
Mori discloses (Fig. 5):
wherein: the control circuit (Fig. 5, 31) is configured to change the predetermined value in correspondence to an inter-terminal voltage of the power supply (based on battery voltage and voltage measured,¶0218-¶0223).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Regarding the 112 rejections over claims 1 and 6, examiner believes applicant to have amended claims to overcome the 112 rejections in the previous action.
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to the 35 U.S.C. §102 rejection of claims 1-4 and 6-10 over Mori, applicant argues that ¶0216 from Mori does not teach “(ii) then drive the inverter to connect the power supply line including the target switch among the phase-opening switches to a 
Applicant also argues that Mori does not disclose “(iii) determine that the target switch has the short-circuit failure in case that a target voltage detected by the voltage detection circuit is lower than the predetermined voltage”  However, This limitation is very explicitly stated in ¶0217-¶0218 where the voltage drops 
[0217] In step S32, the input voltage VR1 detected by the input voltage 
detection unit 100A is read to determine whether or not the input voltage VR1 
drops. 
 
[0218] When the input voltage VR1 drops in the determination result of step 
S32, the process goes to step S33 to determine each of the field effect 
transistors QA1 to QA3 of the motor current cutoff unit 33A is normal, and the 
field effect transistors included in the power supply cutoff units 44A and 44A' 
are normal.  Then, the process goes to step S34.
And then ¶0220
[0220] On the other hand, in the determination result of step S32, the input 
voltage VR1 does not drop, the process goes to step S35 to determine that a 
short-circuit failure occurs at one or more of the field effect transistors QA1 
to QA3 of the motor current cutoff unit 33A, or a short-circuit failure occurs 
at the power supply cutoff unit 44A.  Then, the process goes to step S36.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846